DETAILED ACTION
Notice to Applicant
In the amendment dated 9/20/2022, the following has occurred: Claims 1 and 4 have been amended
Claims 1-9 are pending and are examined herein. This is a Final Rejection.


Claim Rejections - 35 USC § 103
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (EP 1391950 to Shiozaki et al.) in view of Choi (US 2016/0028082 to Choi et al.) and/or Kim (US 2013/0344386 to Kim et al.).
	Regarding Claim 1, Shiozaki teaches:
a cathode active material for a lithium secondary battery comprising a lithium metal oxide such as LiNMC, comprising Ni, Co, and Mn (para 0087)
wherein the metal can be doped with such materials as Ti, Zr, Mg, V, Zn, or Mo (para 0082)
wherein the c-axis lattice constant is between 14.20 and 14.33 (e.g. claim 8), including specific LiNMC examples “doped” with e.g. Ni, Co, and Mn with a lattice constant of e.g. 4.25 (para 0032)
	Shiozaki does not explicitly teach:
doping Ti in an amount of 5,000 to 10,000 ppm on the basis of the weight of the lithium metal oxide 
	Doping in that range appears to have been conventional in the art. Choi, for example, regarding a lithium metal oxide cathode material with majority nickel and a c-axis lattice constant overlapping that of the instant invention (comparative example 11), also teaches doping e.g. titanium in a mole ratio ranging from 0.001 to 0.01 (para 0062). Similarly, Kim, directed towards a lithium rich metal oxide teaches titanium doping in mole ratios of 0.01 to 0.02 or 0.025 (para 0068). A molar doping ratio of e.g. 0.01, as taught in Choi puts the “doping amount […] on the basis of the weight of the lithium metal oxide” at the lower claimed limit, while a molar doping ratio of 0.01-0.02, as taught in Kim, puts it at the high end of the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Given that Shiozaki does not explicitly teach a range of doping, it would have been obvious to one of ordinary skill in the art to use the conventional doping ranges known in the art, including a Ti molar doping range of 0.01-0.02 taught in Choi and Kim. 
	Regarding Claim 3, Shiozaki teaches:
wherein the dopant can be Ti (para 0082)
	Regarding Claims 4-6, Shiozaki teaches:
wherein the cathode material can be lithium rich with a lithium subscript of up to 1.3 (para 0087) or more preferably up to 1.1 (para 0079)
wherein the doping amount of e.g. Ti can be e.g. slightly larger than zero, such as <1% (paras 0079-0087)
wherein the c-axis lattice constant is between 14.20 and 14.33 (e.g. claim 8)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It was conventional in the art to dope Ti in LiNMC materials between 1,000 and 10,000 ppm, as taught in Choi (US 2016/0028082 to Choi et al.), which further teaches c-axis lattice constants within the claimed range (see Table 4).  
	Regarding Claim 7, Shiozaki teaches: 
an average particle size of 5 microns (para 0408)
	Regarding Claim 8, Shiozaki teaches:
specific surface areas of 0.3-1.6 m2/g
	The instant specification says that “High BET” type materials are those that have surface areas between 0.5 and 5 m2/g, and this is the range imputed to the instant claim as a positive claim feature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	Regarding Claim 9, Shiozaki teaches:
a cathode comprising the cathode active material in a battery with an anode and an electrolyte (see e.g. claims, examples, paras 0164-0170)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (EP 1391950 to Shiozaki et al.) in view of Choi (US 2016/0028082 to Choi et al.) and/or Kim (US 2013/0344386 to Kim et al.), in further view of Shizuka (US 2010/0209771 to Shizuka et al.).
	Regarding Claim 2, Shiozaki and Choi teach or render obvious:
the claimed Li-rich NMC cathode material doped with e.g. Ti having the claimed lattice constant and of overlapping surface areas and particle sizes
	While they do not explicitly teach the claimed resistivity, the claimed value is well within the ordinary recognized values within the art (see Shizuka at para 0306, concerning the resistivity of a cathode active material that is substantially similar), and is further deemed to be an intrinsic property of the material that would be expected to overlap the claimed range in virtue of the prior art’s teaching substantially the same composition and structure for a cathode active material.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).

Response to Arguments
The arguments submitted 9/20/2022 have been considered but do not place the application in condition for allowance. Applicant argues that the prior art does not teach the claimed doping range. Choi, however, teaches molar doping ranges for Ti up to 0.01 (para 0062) which reads on the lower end of the claimed range. In addition, Kim, is cited herein for the proposition that doping ranges between 0.01 and 0.02 were conventional in the art and would have been obvious doping value for one of ordinary skill in the art to select in view of Shiozaki’s disclosed materials. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723